107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Reynaldo LUQUE-HERNANDEZ, Defendant-Appellant.
No. 96-50101.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 10, 1996.Decided Dec. 12, 1996.

Before:  HALL, KOZINSKI, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
The district court's determination that it had no authority to strike criminal history points was correct.  Even though the sentencing court had the discretion to consider the defendant in a lower criminal history category, the guidelines simply do not give the district court the authority to strike criminal history points.  United States v. Valencia-Andrade, 72 F.3d 770, 774 (9th Cir.1995).  Because the defendant had more than one criminal history point, the district court correctly decided that the "safety valve" provision did not apply.  U.S.S.G. § 5C1.2(1).  Accordingly, the district court is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3